Citation Nr: 1537883	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connected for right ear hearing loss.  That rating decision also granted service connection for tinnitus and left ear hearing loss.

This matter was previously remanded in October 2013 and April 2015.  The Board finds substantial compliance with all of the previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Right ear hearing loss was not manifested in service or within the first post service year, and the only medical opinions to address the etiology of right ear hearing loss weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a July 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations in March 2012 and May 2015 with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A March 2012 VA audiological examination shows the examiner reviewed the Veteran's claims file and examined the Veteran.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that the Veteran's military record demonstrated a significant change in hearing sensitivity in the left ear and but no significant changes in the right ear hearing sensitivity from enlistment to separation.  The examiner noted and conceded noise exposure in service, but concluded that the right ear showed no significant hearing changes while in service.  The examiner opined that it was less likely than not that right sided hearing loss was related to noise exposure in-service.  

In a July 2012 statement from the Veteran's representative, argument was put forward disagreeing with the March 2012 VA examination report's conclusion.  Specifically, the Veteran's representative cited to the 2005 National Academies of Science Institute of Medicine (IOM) report "Noise and Military Service", that reported that the military has not provided hearing examinations sufficient to assess noise-induced hearing loss.  The IOM also reported that test that included measurements above the 6000 Hertz level were recommended to document the characteristic notch associated with noise induced hearing loss during service.  Therefore, the representative contended that adequate tests were not conducted to properly assess the Veteran's reported noise-induced hearing loss and therefore the March 2012 VA examiner's opinion was invalid. 

A May 2015 VA audiological examination report shows that the examiner examined the Veteran and reviewed the claims file.  The examiner diagnosed right ear sensorineural hearing loss.  During the examination the Veteran reported that hearing loss began in the mid-1990s.  The Veteran also reported that while in the service, he was a mechanic and experienced exposure to excessive noise, such as artillery, with intermittent use of hearing protection.  The Veteran denied a history of civilian occupational noise exposure as he had worked as a retail store manager from 1980 to 2005.  The Veteran also denied a history of civilian recreational noise exposure.  

The examiner reported that that the Veteran's entrance examination in December 1975 showed hearing sensitivity thresholds within normal limits in the right ear and that a periodic examination dated October 1979 showed hearing sensitivity thresholds within normal limits in the right ear.  Also noted by the examiner was the Veteran's exit examination which revealed hearing sensitivity thresholds within normal limits in the right ear.  The examiner reported that the literature on noise-induced hearing loss did not support the concept of delayed onset of hearing loss years following exposure to noise.  Specifically, the Institute of Medicine's 2006 report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" addressed that issue.  The examiner then opined that considering normal right ear hearing at entrance to service, the normal hearing results at the periodic examination, and that normal hearing results at exit from service, in combination with the literature indicating there was no evidence to support noise-induced hearing loss developing years after exposure to noise, that the Veteran's current right ear hearing loss was not caused by or a result of noise exposure during service.  

The examiner then reviewed the submitted argument by the Veteran's representative in the correspondence dated July 2012, specifically with reference to the IOM 2005 report.  Initially, the examiner noted the representative's contention that the IOM report concluded that the military had not provided hearing examinations sufficient to assess noise-induced hearing loss, and specifically that the IOM recommended that the tests include measurements above the 6000 Hertz level in order to document the characteristic "notch" associated with noise-induced hearing loss during service.  The examiner found that the representatives contentions on that point was an irrelevant argument in this case.  The examiner noted that while the Veteran's entrance examination did not include threshold data for 6000 Hertz, the periodic examination and the separation examination included thresholds results at 6000 Hertz.  The examiner noted that at both of those examinations the thresholds obtained at 6000 Hertz were well within normal limits, 5 decibels in October 1979 and 0 decibels in May 1980, indicating any potential noise-induced "notch" at 6000 Hertz did not exist during service.  Therefore, there was no indication of hearing loss at the 6000 Hertz level during service.  

After reviewing all the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss.  Initially, because of the length of time between the Veteran's separation from service and the initial reports of onset of hearing loss, the Veteran is not entitled to service connection for right ear hearing loss on a presumptive basis.  Additionally, in view of the lengthy period without evidence of complaints or treatment, as the Veteran reported onset of hearing loss in the 1990s, more than 10 years after separation from service, is evidence that is against a finding of a continuity of treatment for right ear hearing loss, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the only medical opinions to address the medical relationship, if any, between the Veteran's right ear hearing loss and active service weigh against the claim.  In fact, the most recent May 2015 VA examiner's opinion considered all of the evidence of record to include the Veteran's citation to medical literature, and opined that the Veteran's right ear hearing loss was not related to service.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on a review of the Veteran's documented medical history and assertions and physical examination.  The opinion provided a clear rationale based on an accurate discussion of the evidence of record, to include consideration of in-service and post-service noise exposure.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board notes that the representative has contended that the IOM 2005 report supports the claim of entitlement to service connection for right ear hearing loss as that medical literature shows that delayed onset hearing loss from acoustic noise trauma can occur and is valid in this case.  However, the Board finds that the May 2015 VA examiner's interpretation of the IOM 2005 report outweighs that of the Veteran's representative.  The Board finds that the VA audiologist has medical training and expertise that outweigh those of the Veteran's representative, specifically in interpreting that study's finding and conclusions and applying them to the Veteran in this matter.  The May 2015 VA examiner noted that the medical evidence of record clearly showed that the Veteran did not have any in-service hearing loss even examining the threshold results of right ear acuity at 6000 Hertz which the IOM 2005 report emphasized.  Additionally, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for right ear hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his lay statements.  The Veteran can testify to that which he competent to observe, such as the Veteran's symptoms denoting loss of hearing, but he is not competent to provide a medical diagnosis of hearing loss or to relate any symptoms of hearing loss to noise exposure in service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  However, even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to right ear hearing loss until he submitted a claim for VA benefits in June 2011.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of testimony).  Moreover, while on the Veteran's June 2011 application for benefits, he reported bilateral hearing loss since December 1975, during the May 2015 VA audiological examination he reported that he noticed hearing loss beginning in the mid-1990s.  Therefore, the Board finds that the Veteran's current statements as to continuity of symptomatology are less credible and carry less probative weight. 

Further, while the Veteran attributes right ear hearing loss to in-service noise exposure, it does not necessarily follow that there is a relationship between current right ear hearing loss and service.  The Board finds that the contemporaneous in-service evidence of record, to include audiological testing at separation, considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that right ear hearing loss is related to active service.  As the preponderance of the evidence is against the claim for service connection for right ear hearing loss, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for right ear hearing loss is denied



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


